Exhibit 10.25

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

DISTRIBUTION AGREEMENT

THIS DISTRIBUTION AGREEMENT (this “Agreement”) is made as of October 1, 2004
(the “Effective Date”) by and between i-STAT Corporation, a Delaware corporation
having its principal place of business at 104 Windsor Center Drive, East
Windsor, New Jersey 08520 USA (“i-STAT”) and an Affiliate of Abbott
Laboratories, and Heska Corporation, a Delaware corporation, having its
principal place of business at 1613 Prospect Parkway, Fort Collins, Colorado
80525, USA (“Heska”).

W I T N E S S E T H:

WHEREAS, i-STAT is a manufacturer of diagnostic health care equipment and
reagents and desires to obtain a distributor of Products (as hereinafter
defined) in the animal health care market (“Field” as hereinafter defined) in
the Territory (as hereinafter defined);

WHEREAS, Heska is a distributor of various products in the Field in the
Territory;

WHEREAS, Heska and i-STAT previously executed a distribution agreement dated as
of February 9, 1998, which was amended and restated as of February 24, 1999,
under which Heska distributed products for i-STAT in the Field in the Territory
(the “Prior Agreement”); and

WHEREAS, in accordance with the terms and conditions hereof, i-STAT is willing
to appoint Heska as its exclusive distributor of Products in the Territory, and
Heska is willing to accept such appointment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and upon the terms and subject to the conditions set forth
below, Heska and i-STAT hereby agree as follows:

ARTICLE 1 — DEFINITIONS

The following words and phrases, when used herein with initial capital letters,
shall have the meanings set forth or referenced below:

 

1


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

1.1                                 “Affiliate” shall mean, with respect to each
Party (as hereinafter defined), any legal entity that is, directly or
indirectly, controlling, controlled by or under common control with such Party. 
For purposes of this definition, a Party shall be deemed to control another
entity if it owns or controls, directly or indirectly, more than fifty percent
(50%) of the voting equity of the other entity (or other comparable ownership
interest for an entity other than a corporation).

1.2                                 “Analyte” shall mean an individual compound,
protein or fragment thereof, or substance that is the target of quantitative or
qualitative measurement.

1.3                                 “Analyzer” shall mean a device that
processes Cartridges (as hereinafter defined) and is capable of detecting at
least one (1) Analyte for use in the Field, and specifically excludes analyzers
designed primarily for use in patient self-testing.

1.4                                 “Base Cartridge Target” shall mean, for each
Contract Year (as hereinafter defined), the minimum unit number of Cartridge
purchases required to be made by Heska and its Affiliates during such Contract
Year as set forth in Section 2.4 and Section 2.5.

1.5                                 “Business Day” shall mean any day other than
a day which is a Saturday or Sunday or other day on which commercial banks in
New York, New York are authorized or required to remain closed.

1.6                                 “Calendar Quarter” shall mean a period of
three (3) consecutive calendar months commencing on January 1, April 1, July 1
or October 1 of any Contract Year.

1.7                                 “Cartridge” shall mean the disposable test
component of a particular Product that contains one or more sensor chips and
fluid handling channels and operates on an Analyzer.

1.8                                 [***}

1.9                                 “Cartridge Purchases” shall mean, pursuant
to Section 11.2, for each Contract Year, the unit number of Cartridges purchased
by Heska and its Affiliates from i-STAT.  For the purposes of this definition, a
Cartridge shall be considered purchased in the Contract Year in which it was
delivered after having been duly ordered pursuant to Section 3.3.

1.10                           “Cartridge Sales” means the number of units of
Cartridges Sold in the Field in the Territory by Heska directly to:  (a) Dealers
(as hereinafter defined) for resale to End Users; or (b) End Users; net of
returns and unpaid Cartridges.

 

2


--------------------------------------------------------------------------------


 

1.11                           “Change of Control” shall mean: (a) the
consolidation or merger of Heska or any Affiliate of Heska with or into any
Third Party wherein the shareholders of Heska immediately prior to such
transaction shall cease to be the holders of at least fifty percent (50%) of the
outstanding securities of the surviving corporation in such transaction; (b) the
assignment, sale, transfer, lease or other disposition of all or substantially
all of the assets of Heska; or (c) the acquisition by any Third Party or group
of Third Parties acting in concert, of  beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission (“SEC”) under the
Securities and Exchange Act of 1934) of more than fifty percent (50%) of the
outstanding shares of voting stock of Heska.

1.12                           “Confidential Information” shall mean any and all
technical data, information, materials and other know-how, including trade
secrets, presently owned by or developed by, on behalf of, either Party and/or
its Affiliates during the Term (as hereinafter defined) which relates to a
Product, its development, manufacture, promotion, marketing, distribution, sale
or use and any and all financial data and information relating to the business
of either of the Parties and/or of their Affiliates, which a Party and/or its
Affiliates discloses to the other Party and/or its Affiliates in writing and
identifies as being confidential, or if disclosed orally, visually or through
some other media, is identified as confidential at the time of disclosure and is
summarized in writing within thirty (30) days of such disclosure and identified
as confidential, except any portion thereof which:

(a)                                  is known to the receiving Party and/or its
Affiliates at the time of the disclosure, as evidenced by its written records;

(b)                                 is disclosed to the receiving Party and/or
its Affiliates by a Third Party having a right to make such disclosure;

(c)                                  becomes patented, published or otherwise
part of the public domain through no fault of the receiving Party and/or its
Affiliates; or

(d)                                 is independently developed by or for the
receiving Party and/or its Affiliates without use of Confidential Information
disclosed hereunder, as evidenced by its written records.

1.13                           “Contract Year” shall mean each consecutive
twelve (12) month period prior to the termination of this Agreement, beginning
on January 1 and ending on December 31 of each such Contract Year.

1.14                           “Counterfeit Products” shall have the meaning set
forth in Section 4.10.

 

3


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

1.15                           “Dealer” shall mean a natural person,
corporation, partnership, trust, joint venture, government authority or other
legal entity or organization in the Territory, other than Heska or i-STAT and/or
their respective Affiliates, which purchases Products from Heska for the purpose
of resale to End Users for use in the Field.

1.16                           [***]

1.17                           “End User” shall mean a natural person,
corporation, partnership, trust, joint venture, government authority or other
legal entity or organization in the Field in the Territory, other than Heska or
i-STAT and/or their respective Affiliates, that purchases Products under this
Agreement for its own use or consumption in the Field, and excluding any Third
Party use in the human healthcare market.

1.18                           “Extended Warranty” shall have the meaning set
forth in Section 7.1.

1.19                           “Extension Term” shall mean each additional
Contract Year, if any, following the Initial Term or another Extension Term, as
set forth in Section 10.1.

1.20                           “Field” shall mean the animal health care market
specifically excluding the human health care market.

1.21                           [***]

1.22                           “Incremental Cartridge Purchases” shall have the
meaning set forth in Section 3.6.1.

1.23                           [***]

1.24                           “Initial Term” shall mean the time beginning on
the Effective Date and ending on December 31, 2009.

1.25         “Most Favored Price” shall have the meaning set forth in Section
2.14.

1.26                           “Notice Date Time” shall mean the period of time
beginning on January 1 and ending on May 15 immediately following any Contract
Year in which Cartridge Purchases were less than the Base Cartridge Target.

 

4


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

1.27                           “Notice Period” shall mean a period of time, the
length of which shall be set forth in Section 2.13, which shall begin upon the
receipt by Heska of i-STAT’s written notice of i-STAT’s decision to exercise its
termination rights as set forth in Section 2.6 and during which time Heska shall
maintain non-exclusive rights to Sell Products in accordance with this
Agreement.

1.28         “Party” shall mean i-STAT or Heska and “Parties” shall mean i-STAT
and Heska.

1.29                           “Products” shall mean the products manufactured
by or for i-STAT listed on Exhibit 1.29.

1.30                           “Purchase Price” shall mean the price for
Analyzers, Cartridges and other Products purchased by Heska and its Affiliates
from i-STAT and its Affiliates hereunder, as set forth on Exhibit 1.29 and more
fully described in Section 3.6.

1.31                           [***]

1.32                           “Sale”, “Sell” or “Sold” shall mean to sell,
hire, let, rent, lease or otherwise dispose of Product to a Third Party or
Affiliate, provided such Affiliate is an end user of Products for commercial
purposes for monetary or other valuable consideration.  “Sale”, “Sell” or “Sold”
shall not include a transaction where samples of Product are supplied without
charge to a Third Party or Affiliate for marketing or demonstration purposes or
in connection with clinical or other experimental trials.

1.33                           “Technical Documentation” shall mean all
documents prepared by i-STAT in the ordinary course of business that describe
the Products in terms of their intended use and Product claims.  Such documents
may take the form of user instructions, system manuals, product updates or
technical bulletins, but are not limited to such forms.

1.34         “Technical Support” shall have the meaning set forth in Section
4.8.

1.35         “Term” shall have the meaning set forth in Section 10.1.

1.36         “Territory” shall mean the entire world except Japan.

1.37                           “Third Party” shall mean a natural person,
corporation, partnership, trust, joint venture, governmental authority or other
legal entity or organization other than the Parties and/or their Affiliates.

 

5


--------------------------------------------------------------------------------


ARTICLE 2 — APPOINTMENT TO MARKET AND DISTRIBUTE

2.1                                 Exclusive Appointment in the Territory.  As
of the Effective Date and subject to Section 2.4 and Section 2.5 below, i-STAT
hereby appoints Heska and its Affiliates for the Term as i-STAT’s exclusive
distributor of Products in the Field in the Territory, and Heska accepts such
appointment.  As exclusive distributor in the Field in the Territory, Heska
shall have the sole and exclusive right to market, promote, Sell and distribute
Products in the Territory for use in the Field, which right shall operate to
exclude all others, including i-STAT, its Affiliates and all Third Parties;
provided, however, that i-STAT may maintain certain consultative and technical
staff, at i-STAT’s expense, to assist Heska in connection with such marketing,
promotion, sales and distribution efforts, in accordance with Article 4.  In
furtherance of this exclusive grant to Heska and its Affiliates, i-STAT hereby
agrees to use its commercially reasonable efforts to ensure that any Products
Sold outside the Field are not Sold directly or indirectly by i-STAT
distributors to End Users.  Nothing contained in this Agreement shall limit or
be interpreted to limit i-STAT or i-STAT’s Affiliates from directly selling
products not listed on Exhibit 1.29 in the Territory.

2.2                                 Non-exclusive Appointment in Japan.  As of
the Effective Date and subject to Section 2.4 and Section 2.5 below, i-STAT
hereby appoints Heska and its Affiliates for the Term as i-STAT’s non-exclusive
distributor of Products in the Field in Japan, and Heska accepts such
appointment.  Heska shall have the non-exclusive right to market, promote, Sell
and distribute Products in Japan for use in the Field.

2.3                                 Heska’s Obligations.  Heska shall purchase
Products for distribution and Sale in the Field in the Territory exclusively
from i-STAT.  Heska shall maintain, at its own expense, a commercially
reasonable inventory of Products for the Sale, promotion and delivery of the
Products and for managing customer satisfaction with the Products.  Heska shall
not promote, market or Sell any Product for use outside the Field.  Recognizing
the end use of the Products in healthcare, Heska shall not solicit or Sell any
Product to an End User or other Third Party (including a Dealer) that Heska has,
or should have, reason to believe will redistribute Products or otherwise direct
Products for use to customers outside the Field.  Heska promptly shall take all
reasonable actions to prevent Sales of Products to customers, including Sales by
Dealers, known or identified by Heska to be outside the Field.  Upon i-STAT’s
request, if and to the extent Heska or its Dealers Sells Products to customers
outside the Field, Heska shall remit to i-STAT an amount equal to the difference
between:  (a) the amount of sales billed by Heska from Sales of such Products
(net of duties, freight, replacements, returns, refunds and taxes); and (b) the
Purchase Price paid to i-STAT.  The Cartridge units Sold outside the Field shall
not be included in Cartridge Purchases for the purpose of meeting the minimum
purchase requirements of Sections 2.4 and 2.5.

 

6


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

2.4                                 Minimum Purchase Requirements during the
Initial Term.  Subject to Sections 2.6, 2.7 and 2.9, Cartridge Purchases shall
be greater than or equal to the Base Cartridge Target for each Contract Year
during the Initial Term, which, for purposes of this Agreement, shall be as set
forth in the following Table 2.4; provided, that Cartridge Sales shall be at
least ninety-five percent (95%) of Cartridge Purchases during such Contract
Year.

Table 2.4

Contract Year

 

Base Cartridge Target

Balance of 2004

 

[***]

2005

 

[***]

2006

 

[***]

2007

 

[***]

2008

 

[***]

2009

 

[***]

 

For example, if Heska has 2007 Cartridge Purchases of [***] and 2007 Cartridge
Sales of [***], Heska shall have fulfilled the requirements of this Section 2.4
([***] Cartridge Purchases and Cartridge Sales are 95.3% Cartridge Purchases). 
In a separate example, if Heska has 2007 Cartridge Purchases of [***] and 2007
Cartridge Sales of [***], Heska shall not have fulfilled the requirements of
this Section 2.4 (since Heska would have met the Cartridge Purchases
requirement, but would have Cartridge Purchases of 94.9% of Cartridge Sales,
less than the required 95%).

2.5                                 Minimum Purchase Requirements during any
Extension Term.  Subject to Sections 2.6, 2.7 and 2.9, Cartridge Purchases shall
be greater than or equal to the Base Cartridge Target for each Contract Year
during any Extension Term, which for purposes of this Agreement, shall be
calculated as set forth in the following Table 2.5; provided, that Cartridge
Sales shall be at least ninety-five percent (95%) of Cartridge Purchases during
such Contract Year.

Table 2.5

Contract Year

 

Base Cartridge Target

n

 

2009 Base Cartridge Target * [***]

 

7


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

For example, if the [***], then the 2010 Base Cartridge Target will be equal to
[***], calculated as follows: [***].  In this example, the 2011 Base Cartridge
Target will be equal to [***], calculated as follows: [***].

2.6                                 Implications of Failure to Meet Minimum
Purchase Requirements.  i-STAT’s sole remedy for Heska’s failure to meet the
Base Cartridge Target in Sections 2.4 or 2.5 in any Contract Year shall be to
terminate this Agreement upon prior written notice to Heska as set forth in
Section 2.13; provided, however, that i-STAT shall meet with Heska to discuss
under what terms and conditions, if any, Heska may continue to distribute
Products hereunder; and provided, further, that such failure to meet the Base
Cartridge Target shall not be considered as a breach of this Agreement.

2.7                                 Failure to Supply Minimum Purchase
Requirements.  If during any Contract Year, i-STAT is unable to supply
Cartridges properly forecasted and ordered hereunder pursuant to Article 3, the
Base Cartridge Target for such Contract Year shall be reduced by the number of
such Cartridges ordered by Heska pursuant to the terms of this Agreement and not
supplied by i-STAT hereunder during such Contract Year.  i-STAT, shall consider
in good faith the impact of a material interruption in supply on Heska’s ability
to achieve future Base Cartridge Targets in subsequent Contract Years and shall
consider in good faith reasonable adjustments to Base Cartridge Targets proposed
by Heska for such subsequent Contract Years; provided, however, that any
decision regarding any reduction to future Base Cartridge Targets shall be at
i-STAT’s sole discretion.

2.8                                 Right of First Offer.  As long as Heska is
i-STAT’s exclusive distributor of Products in the Field in the Territory, i-STAT
shall, prior to offering any other or new products to any Third Party for resale
in the Field in the Territory, first offer in writing (which for the purposes of
this Section 2.8 may be by e-mail) to Heska the opportunity to negotiate with
i-STAT in good faith to include such products as a Product hereunder on such
terms and conditions as are mutually acceptable to the Parties.

2.9                                 Discontinued Products.  i-STAT shall have
the right to discontinue the manufacture of any Product hereunder.  If i-STAT,
in its sole discretion, decides to discontinue the manufacture of any Product,
i-STAT shall:  (a) provide written notice to Heska as follows:  (i) for
Analyzers, upon twelve (12) months’ prior written notice; and (ii) for all other
Products, upon one hundred eighty (180) days’ prior written notice; and
(b) negotiate in good faith with Heska an adjustment to the Base Cartridge
Targets set forth in Sections 2.4 and 2.5; provided, that no adjustment shall be
made if a discontinued Product is replaced by an equivalent Product at an
equivalent price.  If the

 

8


--------------------------------------------------------------------------------


 

Parties are unable to agree on an adjustment, if any, to the Base Cartridge
Targets as a result of good faith negotiations under clause (b) of the preceding
sentence, they will follow the procedures set forth in Section 11.9 to establish
an adjustment, if any.  i-STAT may materially alter the performance of any or
all of the Products upon ninety (90) days’ prior written notice to Heska. 
i-STAT shall use commercially reasonable efforts to provide to Heska reasonable
quantities of repair and/or replacement parts, on an as needed basis, for
Analyzers for at least three (3) years from the date of discontinuance of
manufacture or sale of Analyzers or introduction of a materially altered Product
for which parts are not interchangeable.  i-STAT also shall use commercially
reasonable efforts to consult with Heska prior to any discontinuance of the
manufacture of any Product or material alteration of any Product where such
alteration, in i-STAT’s reasonable opinion, would impact applicable regulatory
approvals of Heska and / or marketing of the Products by Heska.

2.10                           Selling Price.  Heska, in its sole discretion,
shall determine the final sales price of Products Sold by Heska to Third Parties
in the Field in the Territory, and no other term or provision in this Agreement
shall be interpreted or deemed to provide i-STAT with any right to determine the
final sales price of Products Sold by Heska hereunder.  Heska or its appointed
Dealers solely shall be responsible for seeking and obtaining all pricing
approvals from all applicable authorities in those countries in the Territory
where Heska is distributing Products in the Field.

2.11                           Heska’s Sales Efforts.  Heska shall use
commercially reasonable efforts to offer for Sale, Sell, have Sold, use, have
used, market, have marketed, distribute, have distributed and import Products in
the Field in the Territory, as more fully set forth in Article 4.

2.12                           Appointment of Dealers.  Heska shall have the
right to appoint Dealers for the sale of the Products in the Field in the
Territory.  Heska agrees that, if it enters into an agreement or arrangement
with any Dealer to allow such Dealer to offer for Sale, Sell, have Sold, use,
have used, market, have marketed, distribute, have distributed, import and have
imported Products in the Field in any country or region of the Territory, Heska
shall restrict such Dealer’s activities to sales of Products in the Field for
use in the Field by affirmatively restricting the Dealer from reselling Products
to Third Parties outside the Field.  Heska shall name i-STAT as the “third party
beneficiary” for the purposes of enforcing this provision in any agreement or
arrangement with a Third Party for Sale of Products in the Field.

2.13                           Termination Notice Provisions.  In the event that
i-STAT exercises its right to terminate this Agreement in any given Contract
Year for failure to meet the Base Cartridge Target in such Contract Year
pursuant to Section 2.6, such termination shall be effective upon expiration of
the Notice Period, determined as follows:

 

9


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

(a)           Six (6) months if [***];

(b)                                 Twelve (12) months if [***];

(c)                                  Eighteen (18) months if [***];

(d)                                 Twenty-four (24) months if [***]; or

(e)                                  Thirty-six (36) months if [***].

In order to terminate the Agreement pursuant to Section 2.6, i-STAT must give
written notice during the Notice Date Time.  Upon receipt of written notice,
Heska’s distributorship rights in the Field in the Territory shall become
non-exclusive and remain non-exclusive throughout the Notice Period.

For example, Heska has [***], Heska receives written notice of termination from
i-STAT on January 15, 2008 and the Parties meet to discuss this situation on
February 1, 2008 but cannot agree on amended terms under which Heska would
continue to distribute Products.  Pursuant to Sections 1.8 and 1.27, [***],
which under Section 2.13, results in a Notice Period of twenty-four (24)
months.  Thus, in this example, the Agreement would terminate on January 15,
2010.

2.14                           Most Favored Pricing.  If, during any time period
in which Heska is a non-exclusive distributor hereunder (including any time
period set forth in Section 2.13), i-STAT shall sell Products in the Field in
the Territory to any other distributor, dealer or Third Party at a price lower
than the Purchase Price then paid by Heska hereunder (the “Most Favored Price”),
then i-STAT shall give Heska prior written notice of the Most Favored Price and
the period it is to be in effect and Heska shall be entitled to such Most
Favored Price for such Product for so long as such lower price is in effect for
any other distributor, dealer or Third Party in the Field in the Territory.

2.15                           Restoration of Exclusivity and Cancellation of
Termination.  If, following any Contract Year in which Cartridge Purchases were
less than the Base Cartridge Target, Heska’s Cartridge Purchases for the
subsequent Contract Year are equal to or greater than Base Cartridge Target for
the subsequent Contract Year, i-STAT shall consider in good faith restoring
exclusivity to Heska as described in Section 2.1 and canceling the notice of
termination previously sent to Heska; provided, however, that such restoration
of exclusivity shall be only to the extent i-STAT has not made alternative
contractual

 

10


--------------------------------------------------------------------------------


 

arrangements that would preclude restoring Heska’s exclusivity in any part of
the Territory.

2.16                           Competitive Products.  In furtherance of its
duties and in recognition of the unique healthcare and related responsibilities
in connection with the distribution of the Products, during the Term Heska shall
not anywhere in the Territory promote, market, distribute or Sell any hand held
device performing any tests performed by the Products, including new Products,
if any, added to this Agreement pursuant to the terms and conditions set forth
in this Agreement.  Heska shall exclusively use the i-STAT control products set
forth on Exhibit 1.29 unless i-STAT gives prior written approval for
substitution.

2.17                           EU Commission Directive.  In accordance with the
EU Commission Directive on Vertical Agreements, the covenant not to sell
competitive products set forth in Section 2.16 for countries in the European
Union (“EU”) shall be for no longer than five (5) years after the Effective
Date.  Heska agrees that if Heska has maintained exclusivity as set forth in
Sections 2.4 and 2.5 during the Term, that Heska will meet with i-STAT to
negotiate in good faith the terms, if any, under which the covenant not to sell
competitive products in the EU may be extended (if any).

ARTICLE 3 — MANUFACTURE, SUPPLY AND DELIVERY OF PRODUCTS

3.1                                 Manufacture, Sale and Purchase of Products. 
During the Term, i-STAT shall use commercially reasonable efforts to manufacture
or have manufactured, release, sell and deliver to Heska those units of Products
as are consistent with the forecasting process, lead times and terms and
conditions of this Agreement and as are ordered by Heska hereunder.  i-STAT
shall manufacture or have manufactured, release, sell and deliver each such
Product in accordance with each Product’s Specifications and all applicable
rules and regulations applicable to the manufacture or sale of Products in the
Territory in the Field, including as applicable, those rules and regulations of
the FDA, including QSRs (including applicable cGMPs), and in accordance with all
other applicable laws and regulations of countries in which Heska sells
Products.

3.2                                 Rolling Forecasts.  Thirty (30) days after
the Effective Date, Heska shall provide i-STAT with a monthly forecast of its
requirements of the Products for the first full Contract Year.   On or before
the fifth (5th) day prior to the beginning of each subsequent calendar month
during the Term, Heska shall provide i-STAT with a rolling 12-month forecast,
the first three (3) months of which will be firm purchase orders binding on
Heska, the last nine (9) months of each shall consist of Heska’s best estimate
forecast of its requirements of Products.

3.3                                 Product Orders.  Heska shall order Products
on purchase orders consistent with the process set forth in Section 3.2.  All
purchase order forms shall specify the quantities of

 

11


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

each Product ordered, requested delivery dates, the identity of Products
ordered, Product price, and delivery and shipping instructions including carrier
selected.  All orders will be governed by the terms of this Agreement.  To the
extent that any purchase order, confirmation of acceptance or other document
contains terms in conflict with, or in addition to, the terms of this Agreement,
such conflicting or additional terms shall not be binding on the Parties unless
agreed upon in advance by the Parties.

3.4                                 Acceptance of Purchase Orders.  i-STAT shall
within five (5) Business Days notify Heska of any purchase order (or partial
purchase order) accepted, rejected, or delayed, and the reason for any such
rejection or delay.  No purchase order shall be binding upon i-STAT until
accepted by i-STAT.  Purchase orders not rejected within five (5) Business Days
shall be deemed accepted.  Heska may not modify any purchase order after its
acceptance by i-STAT without i-STAT’s prior consent.  All purchase orders shall
provide i-STAT with no less than ninety (90) days notice to the requested
shipping date from i-STAT after receipt of the purchase order.  Heska
understands and agrees that optimum dating of Products shipped cannot be assured
for Products shipped in connection with purchase orders placed less than ninety
(90) days prior to the requested shipment date of Product from i-STAT.

3.5                                 Firm Order Changes.  If, before submitting a
purchase order form to i-STAT, Heska requests an increase to binding forecasts
for the three (3) month firm forecast timeframe and such increase is no more
than one hundred twenty percent (120%) of the amount of Products (on a
Product-by-Product basis) originally reflected in forecasts, i-STAT shall use
commercially reasonable efforts to accommodate such increases within reasonable
manufacturing capabilities and efficiencies, taking into account other orders
and forecasts.  If such increases reflects an increase of more than one hundred
twenty percent (120%) of the amount of Products (on a Product-by-Product basis)
originally reflected in Heska’s binding forecasts, i-STAT shall advise Heska of
any additional costs associated with manufacturing such increased number of
Products in such timeframe, and if Heska indicates to i-STAT that i-STAT should
proceed to manufacture such increased amount of Products, i-STAT shall use
reasonable commercial efforts to manufacture such increased number of Products,
and Heska shall bear all costs reasonably associated with such manufacturing
increases.  Such payments shall be payable within thirty (30) days of receipt of
i-STAT’s invoice for such charges.

3.6                                 Purchase Prices.  Purchase Prices for the
Products are listed on Exhibit 1.29.

3.6.1                        Rebates.  [***]

 

12


--------------------------------------------------------------------------------


 

3.6.2                        Pricing Adjustments.  At the end of the Initial
Term and each Extension Term thereafter, Purchase Prices  may be adjusted at
i-STAT’s sole discretion for inflationary increases in production costs.  Such
increase shall be at the rate of increase in the U.S. PPI (Producer Price Index)
since the Effective Date of the Agreement for the Initial Term or since the last
inflationary adjustment for each Extension Term.

3.6.3                        Increased Manufacturing Costs.  If  i-STAT
experiences an increase in Product manufacturing costs that exceed ten percent
(10%) for any Product during any Contract Year, i-STAT and Heska shall meet and 
negotiate in good faith to determine whether an adjustment to the Purchase Price
for that Product is appropriate in the circumstances.

3.6.4                        Taxes.  All Purchase Prices for Product are
calculated for delivery as set forth in Section 3.7.  The Purchase Prices do not
include insurance, freight, customs, duties, taxes, any foreign, federal, state
or local taxes that may be applicable to Products including, without limitation,
sales, excise, value-added, withholding, and other taxes other than taxes based
upon i-STAT’s net income and other similar charges. Customs duties and charges,
if any, shall be borne by Heska.  Any and all export and import licenses or
approvals shall be obtained by Heska at its expense.  When i-STAT has the legal
obligation to collect such taxes, the appropriate amount shall be added to
Heska’s invoice and paid by Heska unless Heska provides i-STAT with a valid tax
exemption certificate authorized by the appropriate taxing authority.

3.7           Delivery of Product.

3.7.1                        Delivery; Determination of Method of
Transportation.  Products shall be delivered FCA (Incoterms 2000) i-STAT’s U.S.
warehouse or other i-STAT warehouse.  The method of transportation of the
Products, shipping destination and the carrier selected shall be as specified by
Heska in its purchase orders.

3.7.2                      Risk of Loss.  Risk of loss for Products shall pass
to Heska, FCA (Incoterms 2000) i-STAT’s warehouse site.

3.7.3                        Title.  Title shall pass to Heska when Products are
transferred to Heska’s designated courier at i-STAT’s warehouse site.

3.8                                 Payments Due; Credit Limits.  All payments
due and payable hereunder shall be made by check or wire transfer within thirty
(30) days from the date of the invoice.  All payments shall be made without
set-off or counterclaim and free and clear of and without deduction for any
other charges of any kind.  The invoiced amount shall be paid by Heska to i-STAT
by:  (a) wire transfer to the bank listed on Exhibit 3.8 or otherwise

 

13


--------------------------------------------------------------------------------


 

specified by i-STAT,  or (b) certified bankers check.  i-STAT reserves the right
to change the payment or credit terms at any time upon ninety (90) days’ prior
notice to Heska.  Any invoiced amount not received within thirty (30) days of
the date the payment was due shall be subject to a service charge of the lesser
of one and one-half percent (1.5%) per month or the maximum rate permitted by
law.  All exchange, interest, banking collection and other charges shall be at
Heska’s expense.  Decreases in Heska’s credit limit will be based on i-STAT’s
evaluation of Heska’s financial performance over the previous six (6) months
and/or Heska’s payment history with i-STAT over the past immediate twelve (12)
months.  If Heska disagrees with any notice of a change in payment terms or
decrease in credit limit, Heska may dispute the decision with the President of
Abbott’s Point of Care business and discuss options for resolution.  The
resolution to the disputed decrease in credit limit shall be at the sole
discretion of the President of Abbott Point of Care division.  If Heska believes
the resolution reached by the President of Abbott Point of Care is inequitable,
Heska may enter into alternative dispute resolution with i-STAT. 
Notwithstanding anything in this Agreement or any exhibit attached hereto to the
contrary:  (y) all costs for Heska and i-STAT associated with such alternative
dispute resolution shall be borne solely by Heska, regardless of the decision by
the neutral in the alternative dispute resolution process; and (z) such
alternative dispute resolution, if requested by Heska for this issue, shall be
only for this specific issue, and no other issue shall be added to the process.

3.9                                 Currency Basis.  All prices including
Product Prices for Products and payments therefor shall be in U.S. dollars.

3.10                           Acceptance of Product.  Heska shall not be
obligated to accept any Product that does not meet the applicable i-STAT
specifications as set forth in the Analyzer’s operators’ manuals, or the
Cartridges’ product inserts, if any, as registered in the Territory.  i-STAT
shall provide Heska with thirty (30) days’ advance notice of a change or
issuance of new Analyzer operator manuals or Cartridge product inserts.  Heska
shall inspect all Products upon delivery in a commercially reasonable manner. 
Failure by Heska to give notice of defective or damaged Product within the time
periods specified in Section 3.11 shall be deemed a waiver of i-STAT’s
obligations as stated herein, with respect to such defect or damage only.

3.11                           Defective and Improper Delivery; Product
Returns.  If Heska or a Dealer or End User claims that: (a) any Product shipped
directly by i-STAT hereunder was damaged in transit to the End User; (b)
incorrect Product was shipped; or (c) that there was a shortage in the shipment,
and notice in writing of such damage, incorrect shipment or shortage is provided
to i-STAT within thirty (30) days of receipt of the shipment by the End User
then, upon receipt of such notice, i-STAT’s sole obligation shall be to either
replace any damaged or incorrectly shipped Product, make up any shortfall or
refund any Purchase Price paid by Heska, at i-STAT’s option.  If any Product is
claimed by Heska, a Dealer or End User to be defective and i-STAT is notified in
writing of such

 

14


--------------------------------------------------------------------------------


 

defect within thirty (30) days of receipt of the Product by the End User or, in
the case of a latent defect, i-STAT is notified in writing within fifteen (15)
days of discovery of such latent defect within the warranty period stated in
Section 7.2, then i-STAT’s sole obligation shall be to either repair of replace
any Product found by i-STAT to be defective.  If Heska claims a credit pursuant
to this Section 3.11, such claim shall be accompanied by the original invoice
issued by Heska to the End User or Dealer returning the Product.  Upon request
by i-STAT, Heska shall deliver to i-STAT, at Heska’s cost, any returned Product
with regard to which the credit is claimed.  i-STAT solely shall determine in
good faith the amount of any credit due Heska, if any, and to the extent any
returned Product is defective, reimburse Heska for reasonable freight expenses
directly related to delivering said Product to i-STAT.  In the event that i-STAT
issues a Product recall and requests that Heska return Products to i-STAT as a
result of such recall, i-STAT shall reimburse Heska for reasonable freight
expenses directly related to such recall.  There will be no Product returns
accepted except as set forth in this Section 3.11.

ARTICLE 4.  MARKETING OF PRODUCTS

4.1                                 Marketing.  Heska shall, at its own expense,
use commercially reasonable efforts to market and promote the Products in the
Territory.  Heska’s promotional activities shall include, but shall not be not
limited to: (a) including the Products in its appropriate catalogs, promotional
mailings and like publications, (b) developing, preparing and placing
advertising concerning the Products in appropriate media or through appropriate
direct mail; (c) exhibiting the Products at appropriate trade shows and
exhibitions, (d) conducting appropriate market research as it deems necessary or
desirable; and (e) rendering other services customarily rendered by a
distributor of veterinary medical products; provided, that by October 31 of each
Contract Year, Heska shall provide i-STAT with a list of all proposed trade
shows and exhibitions that it plans to attend in the next Contract Year.  Heska
may develop printed sales and promotional materials relating to the Products in
the local language at its own expense.  Heska shall provide such materials, if
any, which have not been previously approved to i-STAT for i-STAT’s review and
approval, which approval shall not be unreasonably delayed or withheld.  i-STAT
shall review such materials within fifteen (15) Business Days, and i-STAT’s
failure to object to any materials within such fifteen (15) Business Days of
sending shall be deemed approval.  If i-STAT objects to the material, Heska
shall modify such materials accordingly.

4.2                                 Catalogs, Bulletins.  At Heska’s written
request, i-STAT shall provide Heska with reasonable quantities of brochures,
instructional material, advertising literature and other relevant Technical
Documentation regarding the Products, at no charge to Heska.  Such documents
shall be in the English language, and may be in other languages to the extent
already available.  Heska, at its own cost, may provide a translation of the

 

15


--------------------------------------------------------------------------------


 

documents into the local language.  Such translations shall be made available to
i-STAT for review and comment before dissemination.

4.3                                 Follow-up Training.  At Heska’s reasonable
written request, i-STAT shall provide follow-up training, as mutually agreed by
the Parties, at Heska’s facility.  i-STAT shall pay for its employees’ salaries
and their travel and travel-related expenses, including meals, lodging and other
living expenses.  For training situations not covered by this Section 4.3, the
Parties shall discuss how to equitably share the travel and related expenses.

4.4                                 Strategy Meetings.  Periodically during the
Term (but not less than once per Contract Year) while Heska is the exclusive
distributor of Products in the Field in the Territory, Heska and i-STAT shall
review topics which may include Heska’s marketing and selling strategy, training
of End Users, inventory, and other practices with a view toward maximizing End
Users’ use of and satisfaction with Products.

4.5                                 Quality Assurance Audit.  Heska agrees that
upon a minimum fifteen (15) days notice from i-STAT, representatives of i-STAT,
during normal business hours, shall be permitted to visit all locations where
Heska maintains inventory of Products to conduct a quality assurance audit of
such facilities and/or an on-site surveillance of the inventory storage
tracking.  i-STAT shall have the right during reasonable business hours, to
inspect the books and records of Heska relating to Product complaint
documentation.  In the event that an audit reveals items that i-STAT determines
should be corrected by Heska, i-STAT shall provide, in writing, within thirty
(30) days of such audit, a list of such items and any proposed corrective action
to be taken by Heska.  Heska shall respond within fifteen (15) days of receiving
i-STAT’s notification of the corrective action to be taken and an estimated
completion date.  If the parties disagree as to whether corrective action is
necessary, the matter shall be resolved in accordance with the alternative
dispute resolution procedures set forth in Section 11.9.

4.6                                 Sales Personnel.  Heska, at its sole cost
and expense, shall engage, compensate, supervise, train and maintain such
competent, qualified personnel as may be reasonably required to, deliver,
promote, market, sell, distribute, provide technical service and support for the
Products, and End User complaint handling in the Territory.

4.7                                 Training For Heska and End Users.  i-STAT
shall provide Heska personnel such training, at i-STAT’s expense, as Heska may
request in writing and that i-STAT, at its sole discretion, deems reasonable. 
Notwithstanding the above, all expenses incurred by Heska’s personnel in
connection with such training, including without limitation, travel and other
per diem expenses shall be borne by Heska.  Heska, at its own cost, shall
provide adequate Product training for its End User’s on the use and storage of
the Products.  Heska, prior to shipment of Products to an End User, shall
provide to each such End User Product storage and use instructions, and shall
provide its End Users

 

16


--------------------------------------------------------------------------------


 

with commercially reasonable training and support within two (2) months after
delivery of the first shipment of Products to an End User.  Heska shall use
commercially reasonable efforts to ensure that all introductory training is made
available to End Users within the first week after receipt of Analyzers and
Cartridges.  Heska shall, in its discretion, make appropriate use of training
materials and Technical Documentation supplied by i-STAT.

4.8                                 Technical Support.  Heska agrees to be
responsible as the first point of contact for technical support with the End
User.  Heska will further provide technical support on the usage of Products by
the End Users based upon information supplied by i-STAT, at no cost to i-STAT. 
The term “Technical Support” shall mean, without limitation, problem resolution,
explanation of functionality and collection of incident reports.  i-STAT will
provide technical service support to Heska as i-STAT deems reasonably necessary,
but not to any Dealers appointed by Heska.

4.9                                 Modified and New Products.  Heska agrees to
provide timely comprehensive information to its Dealers or End Users, as
appropriate, with respect to newly available Products, discontinuance of
Products and changes in existing Products, including, but not limited to,
performance specification changes and required software upgrades in Analyzers
(which may or may not be coupled to specific lots of Cartridges).  Heska agrees
to use commercially reasonable efforts, which shall depend on the circumstance
involved and whether the End User is utilizing Products, to ensure that each End
User in the Territory makes any such performance specification changes and
software upgrades in a timely manner.

4.10                           Counterfeit Products.  If Heska is offered the
opportunity to purchase or otherwise becomes aware of any counterfeit products
similar in look and/or function to Analyzer or Cartridge Products (as listed on
Exhibit 1.29) manufactured by an entity other than i-STAT (“Counterfeit
Products”), Heska shall promptly notify i-STAT thereof.  Heska covenants and
agrees not to purchase any Counterfeit Products, and the failure of Heska to
comply with the foregoing covenant and agreement shall constitute grounds for
immediate termination of this Agreement by written notice to such effect sent by
i-STAT.  Such termination of this Agreement shall be effective as of the date of
receipt of any such notice by Heska.  In addition, Heska acknowledges that its
purchase of Counterfeit Products will cause i-STAT irreparable harm and that
i-STAT shall have the right to equitable and injunctive relief, in addition to
money damages, in the case of such action by Heska.  i-STAT acknowledges and
agrees that Counterfeit Products do not include, and Heska shall be permitted to
sell and/or license in the Field, any products that Heska offers to Heska’s End
Users that would allow Heska’s End Users to print test results from an Analyzer
on standard sized paper and combine such results with test results from other
diagnostic products Heska sells in the Field.

 

17


--------------------------------------------------------------------------------


4.11                           Inventory Levels.  Heska shall maintain a
commercially reasonable supply of Product to meet the demands of End Users,
taking into account the order and shipping lead times set forth in this
Agreement.

4.12                           Warranty Services.  Heska shall provide a
technical liaison and assistance to End Users for warranty service of the
Products, at no cost to i-STAT or the End Users.  In addition, at the written
request of i-STAT, Heska shall perform certain warranty repairs during the term
of the warranty, which shall be billed to and paid by i-STAT at mutually agreed
upon labor rates.

4.13                           Books and Records.  Heska shall maintain books
and records in keeping with standard industry practice regarding the performance
of its obligations hereunder including monthly Cartridge unit Sales to Dealers
and End Users that Heska Sells to directly, aggregated monthly in each country
or region, and shall retain such records during the Term and for three (3) years
thereafter.  Heska shall provide to i-STAT annually within thirty (30) days
following the end of each Contract Year, a report that provides Cartridge unit
Sales to Dealers and End Users that Heska Sells to directly, aggregated monthly
in each country or region, and the calculation of the percentage of Cartridges
Sold to customers by country or region, beginning with the first report of
Contract Year 2005.  Such books and records shall be in accordance with
generally accepted accounting principles reflecting each Product’s unit Sales
and per country or region in the Territory.  Upon thirty (30) days’ prior
written notice to Heska (but not more frequently than once in any Contract Year,
unless there is a dispute, then as frequently as is necessary), Heska’s books
and records relating to the matters described herein shall be open for
inspection.  To conduct such inspection, i-STAT shall retain, at its own
expense, an independent certified public accountant reasonably acceptable to
Heska.  Such examination shall occur at Heska’s principal place of business
during normal business hours for the sole purpose of verifying the accuracy of
such calculations.  Such independent accountant shall be required to execute a
mutually acceptable confidentiality agreement and shall report to i-STAT only
the amount of any discrepancy, if any, in the calculations.  Such examination
rights may be exercised by the Parties only with respect to records for the
then-current Contract Year and the immediately prior Contract Year.  i-STAT
shall bear the cost of such audit, unless the audit reveals an underreporting of
unit Sales of greater than one percent (1%) or a value of Ten Thousand US
Dollars (US  $10,000) (whichever is the greater), in which case Heska shall
reimburse i-STAT for its reasonable expenses incurred in connection with such
audit. 

4.14                           Corrupt Practices.  Heska shall not use any
compensation hereunder as payment to any government official or employee of any
country in the Territory for the purpose of influencing such person’s decisions
or actions regarding the Products.

 

18


--------------------------------------------------------------------------------


 

ARTICLE 5.  INTELLECTUAL PROPERTY RIGHTS

5.1                                 i-STAT Markings.  Heska shall not omit or
alter patent numbers, trade names or trademarks, numbers or series or any other
i-STAT markings affixed on the Products obtained from i-STAT or alter Product
labeling.  Heska shall, however, be entitled to mark the Products with its
trademark or trade name in prominent place, subject to i-STAT’s prior written
consent, not to be unreasonably withheld. Heska is not authorized to use the
trademark and trade name “i-STAT” or any other trademark or trade name of i-STAT
in any manner except to indicate that i-STAT is the manufacturer of the Products
and, consistent with the provisions of Section 5.2 and during the Term of this
Agreement and only in the Field in the Territory, that Heska is an independent
distributor for i-STAT and is selling i-STAT’s Products.  Heska shall acquire no
rights in the i-STAT trademark and trade name, or any other trademark owned by
i-STAT.

5.2                                 Use of Trademarks and Tradenames.  i-STAT
hereby authorizes Heska to use, on a nonexclusive basis for the Term, without
cost to Heska other than payment for the Products, the trademark “i-STAT” and
any other trademarks, service marks or tradenames used by i-STAT to identify the
Products (the “Marks”), solely to identify i-STAT as the manufacturer of the
Products and for Heska’s distribution of Products and related performance under
this Agreement.  The Marks and the goodwill associated therewith are and shall
remain the exclusive property of i-STAT.  Heska shall not:  (a) use the Marks as
part of any composite mark including any elements not approved in advance in
writing by i-STAT; (b) challenge the validity or enforceability of the Marks
(unless such restriction is illegal); (c) acquire any proprietary rights in the
Marks by reason of any activities under this Agreement or otherwise.  All uses
of the Marks by Heska and any additional goodwill created thereby shall inure to
the exclusive benefit of i-STAT.  i-STAT, at all times during the Term on
reasonable notice, shall have the right to inspect the materials and services on
or in connection with which the Marks are used in order to assure i-STAT that
its quality standards relating to the Products and Heska’s servicing and other
Mark-pertinent provisions of this Agreement are being observed.  If at any time
i-STAT shall reasonably object to any use to which the Marks are put, Heska
shall promptly cease any such use.

5.3                                 License to Use Computer Software.  All
software, on whatever media and in whatever form, i-STAT shall deliver to Heska
hereunder (the “Software”) is and shall remain the property of i-STAT and its
suppliers and licensors thereof and shall only be used in accordance with the
terms of this Agreement and any End User License Agreements (each, a “EULA”)
distributed therewith.  Software contains copyrighted and proprietary trade
secrets of i-STAT (and its suppliers and licensors), and Heska shall keep the
Software in confidence.  Heska shall not copy, use or disassemble the Software
unless agreed by i-STAT.  Heska shall have the right to reproduce Software only
for:  (a) one backup/archival copy; and (b) installation on and use with
equipment designated by i-STAT as suitable therefor and for use solely with the
Products distributed by Heska. 

 

19


--------------------------------------------------------------------------------


 

Heska shall reproduce the copyright and other proprietary notices of i-STAT and
Third Parties present in the Software delivered to Heska.  Heska’s license to
use and distribute the Software shall terminate on the earlier of:  (w)
termination of this Agreement; (x) discontinuance of use of the designated
equipment for the Software; (y) discontinuance of payment of periodic license
and maintenance fees, if any; or (z) breach by Heska of any of the above given
terms; provided, that End Users’ license rights shall continue in accordance
with each EULA.  All copies of Software with respect to which the license
hereunder is terminated shall be returned to i-STAT within thirty (30) days
after such termination.  Heska shall deliver to each End User a copy of i-STAT’s
EULA, which shall inform them that such Software is and shall remain the
property of i-STAT and its suppliers and licensors.  Copies of the translated
materials shall be provided by Heska to i-STAT for inclusion in the technical
file before any CE marked Product is distributed in Heska’s territory in the
Field.

ARTICLE 6.  REGULATORY MATTERS

6.1                                 Regulatory Compliance.  Heska shall advise
i-STAT promptly of all government regulations outside of the United States
affecting the importation, use, Sale, record maintenance and disposal of the
Products, and shall be responsible for compliance therewith.  Without limiting
the foregoing, Heska shall obtain from competent governmental authorities
outside the United States such import permits, licenses, exemptions from customs
duties and governmental approvals and consents required in connection with the
execution and performance of this Agreement.  All governmental permits,
registrations, licenses, exemptions and consents outside the United States
specifically relating to Products shall be sought, where applicable and where
possible, in the name of and shall, at the end of the Term, be the exclusive
property of i-STAT.  Heska shall not take any action which would, or fail to
take any action where such failure would, directly or indirectly result in or
constitute a violation by Heska of any applicable law, treaty, ruling or
regulation in the Territory relating to the Products, including, without
limitation, laws and regulations relating to the export, resale and distribution
of the Products and laws and regulations requiring the reporting of adverse
medical events to government authorities in the Territory. When needed for sales
or regulatory compliance purposes, Heska shall provide at  Heska’s expense any
additional translations of labels, labeling, and instructions consistent with
the regulatory requirements of the competent authority in each country of the
Territory and shall ensure that all users are provided with such translated
materials.

6.2                                 Compliance with U.S. Regulations.  Heska
understands and acknowledges that i-STAT is subject to regulation by agencies of
the U.S. Government, including but not limited to, the U.S. Department of
Treasury which prohibit the sale, export or diversion of products and technology
to certain countries (“Prohibited Countries”), which countries, as of the
Effective Date, are Iran, Sudan and Cuba.  Heska hereby warrants that it shall
not Sell,

 

20


--------------------------------------------------------------------------------


 

directly or indirectly, any Products to Dealers or End Users which it knows or
reasonably should know will resell or export the Product to Third Parties in
Prohibited Countries.  Furthermore, any and all obligations of i-STAT to provide
the Products, as well as any other technical information and assistance, is
subject to United States laws and regulations which govern the license and
delivery of technology and products abroad by persons subject to the
jurisdiction of the United States, including without limitation the Export
Administration Act of 1979, as amended, any successor legislation, and the
Export Administration Regulations issued by the Department of Commerce, Bureau
of Industry and Security.  Heska agrees to cooperate with i-STAT in order to
maintain compliance with the applicable export regulations.

6.3                                 Notice of Certain Events; Adverse Event
Reporting.  Each Party shall promptly notify the other after it becomes aware of
any of the following events: alleged infringement of the Trademarks or patents
applicable to a Product by any third party; alleged infringement of the
trademark, patent or proprietary rights of others in connection with actions
taken hereunder; liability claims relating to a Product and any other event that
may reasonably be expected to have a material adverse effect upon the sale or
distribution of a Product in the Territory.

6.4                                 Product Changes; Labeling.  Heska may affix
its label on catalogs and Products being distributed by Heska in the Field in
the Territory during the Term; provided, i-STAT shall have been provided with a
catalog and a photograph of each Product with Heska’s label affixed in the same
manner in which the Products will be distributed and shall have approved such
label, such approval not to be unreasonably withheld and such approval not
required for Products being sold with the Heska label affixed as of the
Effective Date.  If i-STAT shall reasonably object to the manner in which such
label is affixed, Heska shall promptly cease any such use and change its use to
comply with the i-STAT’s requirements.  Heska shall bear the cost of packaging
and labeling changes requested by Heska and approved by i-STAT.

6.5                                 Traceability.  i-STAT and Heska shall each
maintain such traceability records with respect to the Product as shall be
necessary to comply with applicable laws and local “Good Manufacturing
Practices” regulations.

6.6                                 Reliability Reporting.  Each Party shall
promptly report in writing to the other any substantial failure of the Product,
material change in the statistically demonstrated reliability of the Product or
other material information relevant to the reliability of a Product of which
such Party becomes aware.

6.7                                 Recall or Advisory Actions.  If either Party
proposes to recall a Product or issue an advisory letter regarding reliability
of or defects in a Product, then such Party shall first notify the other in
writing or by telecommunication in a timely manner prior to making such recall
or issuing such advisory letter.  Each Party shall endeavor to reach an

 

21


--------------------------------------------------------------------------------


 

Agreement with the other regarding the manner, text and timing of any publicity
to be given such matters in time to comply with any applicable regulatory
requirements, but such Agreement shall not be a precondition to any action that
a Party deems necessary to protect users of a Product or to comply with any
applicable governmental orders.  In the event i-STAT should request Heska to
recall a Product, Heska shall take all appropriate actions to recall such
Product.  i-STAT shall bear the expenses of any recall requested by it or
resulting from defective manufacture, or packaging by i-STAT.  Heska shall bear
the expenses of any recall resulting from improper storage, handling or delivery
by Heska.  In cases where the recall is unrelated to any fault of either Party,
the expense of the recall shall be borne by the Parties equally.  For the
purposes of this Agreement, expenses of recall include, without limitation, the
expense of notification and destruction or return of the recalled Product, but
not the expense or service fees associated with salesmen’s time which shall be
borne by Heska.

6.8                                 Translation of Technical Documents. 
Consistent with Section 4.2, as required by local regulatory laws or
regulations, Heska shall translate Technical Documents into the local
language(s) of End Users and shall revise such translation in accordance with
the changes to the Technical Documents that may be made from time to time by
i-STAT.  Such translation shall at a minimum meet all regulatory requirements of
the Territory and be of a standard deemed appropriate for veterinary products
and comparable with that provided for other products sold into the animal health
care market in the Territory.  Heska will provide any documents translated into
the local language to i-STAT for review and shall revise such translation
according to i-STAT’s comments.

ARTICLE 7.  REPRESENTATIONS AND WARRANTIES

7.1                                 Product Warranty to End Users.  Heska shall
pass through to End Users i-STAT’s standard written limited warranty for all
Products.  Heska shall not alter or expand such warranty; provided, however,
that nothing in this Agreement limits Heska’s ability to provide its own
warranty on any of the Products to its End Users (an “Extended Warranty”) so
long as Heska is responsible for satisfying any obligations under such Extended
Warranty.

7.2                                 Warranty.  i-STAT shall extend to Heska and
to Heska’s Dealers or End Users standard product warranties, as modified from
time to time upon thirty (30) days prior written notice to Heska, the current
version of which is attached as Exhibit 7.2; provided, however, that any
modification to any such product warranties shall apply only to Products the
Sales of which are made after the effective date of such product warranties.

7.3                                 Heska’s Warranty.  Heska represents and
warrants that it has obtained or will obtain all required approvals of local
governments in connection with this Agreement.

 

22


--------------------------------------------------------------------------------


 

7.4                                 Disclaimer of Warranties.  EXCEPT FOR THE
LIMITED WARRANTIES PROVIDED IN SECTIONS 7.1 AND 7.2, i-STAT MAKES NO OTHER
REPRESENTATIONS OR WARRANTIES OF ANY KIND, AND THE WARRANTIES OF i-STAT ARE IN
LIEU OF ALL OTHER WARRANTIES, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OF NONINFRINGEMENT OF
ANY THIRD PARTY PATENTS, COPYRIGHTS OR MARKS.  EXCEPT FOR THE WARRANTY PROVIDED
FOR IN SECTIONS 7.1 AND 7.2, i-STAT MAKES NO WARRANTY OF ANY KIND TO END USERS
OF HESKA HEREUNDER.

ARTICLE 8.  INDEMNIFICATION

8.1                                 Indemnification by Each Party.  During the
Term and for two (2) years thereafter, i-STAT and Heska shall each at all times
indemnify and hold the other Party and their respective Affiliates,
stockholders, directors, officers, employees and agents harmless from and
against all liabilities, losses, claims, damages and expenses, including
reasonable attorneys’ fees and disbursements (“Claims”), to the extent that such
arise out of or are in connection with a breach of any covenant, agreement,
warranty or representation made by it herein; provided, however, that i-STAT
shall not hold Heska and its respective Affiliates, stockholders, directors,
officers, employees and agents harmless to the extent that such Claims arise out
of or are in connection with a breach of any covenant, agreement, warranty or
representation made by Heska regarding the Products (including but not limited
to any Extended Warranty).  In the event of any Third Party action, the
indemnified Party shall have the right to participate in the defense, at its own
expense, with counsel of its own choosing.

8.2                                 Indemnification by Heska.  Heska shall
indemnify i-STAT against all claims, losses, damages, liabilities and expenses,
including reasonable attorneys’ fees and disbursements, incurred by i-STAT
arising with respect to the sale, distribution or use of a Product to the extent
caused by any action or omission of Heska or its stockholders, directors,
officers, employees or agents.  Heska shall indemnify, defend and hold i-STAT
harmless against all claims, liabilities, costs and expenses (including the
reasonable fees of attorneys and other professionals) incurred by, or threatened
against, i-STAT in connection with any representation or warranty by Heska
(including any Extended Warranty of the Products provided by Heska) or Heska’s
personnel inconsistent with:  (a) the foregoing limited warranty and disclaimer
of i-STAT; or (b) publications of i-STAT concerning the Products.

8.3                               Infringement Indemnification by i-STAT. 
i-STAT shall indemnify Heska against all claims, losses, damages, liabilities
and expenses, including reasonable attorneys’ fees and disbursements, incurred
by Heska arising with respect to, out of or in connection with any claim that
the Products or the Software infringe any copyright, patent, trade

 

23


--------------------------------------------------------------------------------


 

secret, trademark, or other proprietary right of any third party; provided that
i-STAT is notified promptly in writing of the claim and Heska provides
reasonable assistance in the settlement or defense of such claim; provided, that
Product or Software are not altered by Heska except as specifically directed by
i-STAT.  If a Product or Software is held to constitute an infringement and its
use as contemplated by this Agreement is enjoined or threatened to be enjoined,
i-STAT shall at its option and expense:  (a) procure for Heska the right to
continue to Sell and distribute the Products or the Software; (b) replace or
modify the Products or the Software with a version that is non-infringing; or
(c) discontinue manufacture and/or sales of the Product in affected countries. 
In the event that i-STAT discontinues the manufacture and/or sale of a Product
pursuant to this Section 8.3 in any affected country, such discontinuance shall
not be considered a breach of this Agreement, and the Parties shall negotiate in
good faith an adjustment, if any, to the Base Cartridge Targets set forth in
Sections 2.4 and 2.5.  If the Parties are unable to agree on an adjustment, if
any, to the Base Cartridge Targets as a result of good faith negotiations under
the preceding sentence, they will follow the procedures set forth in Section
11.9 to establish an adjustment, if any.

8.4                                 Limitation of Liability.  UNDER NO
CIRCUMSTANCES SHALL A PARTY BE RESPONSIBLE TO THE OTHER PARTY FOR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THE SALE, DELIVERY, NONDELIVERY, SERVICING, USE, MAINTENANCE, SUPPORT,
CONDITION OR POSSESSION OF PRODUCTS.

ARTICLE 9.  CONFIDENTIALITY

9.1                                 Confidentiality.  Neither Party shall use
for any purpose, other than as contemplated by this Agreement, or divulge to any
Third Party, any Confidential Information provided to such Party by the other
Party, except as may be required by law or judicial order.

9.2                                 Public Announcements.  Neither Party shall
make any public announcement concerning this Agreement, nor make any public
statement which includes the name of the other Party or any of its Affiliates,
or otherwise use the name of the other Party or any of its Affiliates in any
public statement or document, except as may be required by law, including the
requirements of the SEC, or judicial order, without the written consent of the
other Party, which written consent shall not be withheld unreasonably.

 

24


--------------------------------------------------------------------------------


 

ARTICLE 10.  TERM AND TERMINATION

10.1                           Effective Date and Term.  The initial term of
this Agreement shall commence as of the Effective Date and expire as of December
31, 2009 (the “Initial Term”), unless sooner terminated as expressly provided in
this Article 10 or Section 2.6.  THIS AGREEMENT WILL RENEW AUTOMATICALLY FOR
ADDITIONAL ONE (1) YEAR TERMS (EACH, AN “EXTENSION TERM”), UNLESS SOONER
TERMINATED AS EXPRESSLY PROVIDED IN THIS ARTICLE 10 OR SECTION 2.6.  The Initial
Term and all Extension Terms are sometimes referred to herein as the “Term.”

10.2                           Termination For Cause By Either Party.  In
addition to the rights of the Parties to terminate this Agreement as provided
hereinabove, either Party may terminate this Agreement for cause upon written
notice to the other Party in the event the other Party: (a) appoints a receiver,
executes an assignment for the benefit of creditors or files or otherwise
becomes subject to bankruptcy or insolvency proceedings; or (b) materially
breaches this Agreement and fails to cure such breach within sixty (60) days
after receipt of written notice of breach from the non-breaching Party, as such
cure period may be extended for such additional period as the non-breaching
Party reasonably determines that the breaching Party is diligently pursuing a
cure of such breach.

10.3                           By i-STAT for a Change of Control under Certain
Circumstances.  If Heska undergoes a Change of Control, Heska or the controlling
entity following the Change of Control shall notify i-STAT within thirty (30)
days of such Change of Control.  Such notice shall inform i-STAT of the identify
of the entity involved in the Change of Control with Heska, and of the parent
corporation, if any, of the entity involved in the Change of Control with
Heska.  i-STAT shall have the right to terminate this Agreement within six (6)
months of such notice if Heska has a Change of Control to an entity that, in
i-STAT’s sole opinion, competes with i-STAT or its Affiliates or, in i-STAT’s
reasonable business judgment, would harm i-STAT’s position in, the human blood
and/or veterinary diagnostics market; provided, that if Heska believes that
i-STAT’s determination is unreasonable, the Parties shall follow the procedure
set forth in Section 11.9 to make the determination.

10.4         Effect of Termination.  Upon the termination of this Agreement:

(a)                                  The Parties shall immediately cease the use
of any Confidential Information of the other Party and, in the case of Heska, of
the Marks, except as permitted in this Section 10.4.

 

25


--------------------------------------------------------------------------------


 

(b)                                 Unless this Agreement is terminated by
i-STAT for Heska’s breach or bankruptcy, and subject to i-STAT’s rights as
provided in this Section 10.4, (i) i-STAT shall honor all accepted purchase
orders providing for delivery of Product within thirty (30) days of the date of
termination and for which Heska pays in full prior to shipment, and (ii) Heska
may Sell Products on a nonexclusive basis but otherwise on the terms set forth
in this Agreement its remaining inventory of Products for a period of up to
ninety (90) days following the date of termination.

(c)                                  i-STAT shall have the right (but not the
obligation), upon prior written notice to Heska given within ten (10) days after
termination to purchase from Heska all or any portion of the Products in its
inventory at the time of such termination for credit against outstanding
invoices, or for cash refund to the extent there are no invoices then
outstanding.  Any credit or refund due Heska for such Product shall be equal to
the Purchase Price of the Product, less any discounts or credits previously
received.

(d)                                 Heska shall return to i-STAT all promotional
and sales training materials provided to Heska by i-STAT under this Agreement.

(e)                                  To the extent permitted by law, Heska shall
assign to i-STAT and deliver to i-STAT any import permits, health resignations,
licenses, exemptions from customs duties and governmental consents of any nature
specifically relating to i-STAT Products, which Heska may have or retain
directly or indirectly in connection with the Products imported, Sold and/or
distributed under this Agreement, which it has not yet assigned or waived, or
which have not yet been delivered prior to termination.

(f)                                    Heska shall not, in the final six months
of any notification of termination (or such actual time after notice and before
actual termination, if shorter), undertake any actions intended or designed to
cause End Users or Dealers to purchase higher than normal levels of inventory of
Products.

10.5                           Continuing Obligations.  Upon any termination of
this Agreement (except termination for cause by Heska due to i-STAT’s breach),
at i-STAT’s election and in accordance with i-STAT’s instructions, Heska shall: 
(a) cooperate in referring End Users to i-STAT or to such other persons as
i-STAT may direct for continuing purchase of Products and related services;
(b) transfer to i-STAT or its nominees all outstanding maintenance contracts for
the Products; and (c) provide i-STAT with a  list of each End User who purchased
Product through Heska, including records of all Software updates performed.

 

26


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Following termination of this Agreement for any reason, Heska shall have no
further obligations to End Users with respect to Software updates and
maintenance or technical support.  Nothing in this Agreement shall be construed
as preventing Heska from soliciting End Users for other products following the
termination of this Agreement.

10.6         Survival.  The following Articles and Sections shall survive
termination of the Agreement:  Articles 1, 7, 8, 9, 10 and 11 and Sections 3.6,
3.8, 3.9, 3.11, 4.12 and 4.13.  In addition, all provisions that survive
termination, that are irrevocable or that arise due to termination shall survive
in accordance with their terms.  Any other provisions of this Agreement
contemplated by their terms to pertain to a period of time following termination
of this Agreement shall survive for the specified period of time only.

ARTICLE 11.  MISCELLANEOUS

11.1                           Notices.  All written notices and other
communications between the Parties shall be in the English language and shall be
deemed effective on the date they are received by certified air mail or
confirmed facsimile addressed to the other Party at the address or facsimile
number stated below.

If to i-STAT:

i-STAT Corporation


104 WINDSOR CENTER DRIVE


EAST WINDSOR, NEW JERSEY 08520

Attn:  Vice-President, Sales and Marketing

Telephone Number:  (609) 443-9300

Facsimile Number:  [***]

 

With copy to:       Divisional Vice President, Medical Products Group

Domestic Legal Operations

D-322, Building AP6D

100 Abbott Park Road

Abbott Park, Illinois 60064-6049

Facsimile Number:  [***]

If to Heska:

Heska Corporation

1613 Prospect Parkway

Fort Collins, Colorado 80525

Attn: Chief Financial Officer

 

27


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

Telephone Number:  (970) 493-7272

Facsimile Number:    [***]

 

With copy to:

Osborn Maledon, P.A.

Attn: William M. Hardin, Esq.

2929 North Central Ave.

Suite 2100

Phoenix, AZ  85012

Telephone Number:  602-640-9322

Facsimile Number:  [***]

 

11.2         Annual Cartridge Purchases Calculation.  Following each Contract
Year, the number of Cartridge Purchases for such Contract Year shall be
determined as set forth in Subsections 11.2.1 and 11.2.2 and the Parties shall
execute and attach to this Agreement the “Annual Cartridge Purchase Calculation”
form set forth on Exhibit 11.2 completed for such Contract Year.

11.2.1                  i-STAT Provides i-STAT Calculation.  Within forty (40)
days after the end of each Contract Year, i-STAT shall provide Heska in writing
with i-STAT’s calculation of Heska’s Cartridge Purchases in such Contract Year
(the “i-STAT Calculation”).  If Heska disagrees with the i-STAT Calculation,
Heska shall have thirty (30) days after receipt of the i-STAT Calculation to
respond in writing, with (a) Heska’s estimate; (b) the difference between
Heska’s estimate and the i-STAT Calculation; and (c) purchase order level detail
so that i-STAT may verify the i-STAT Calculation.  If i-STAT disagrees with
Heska’s calculation and Heska requests, in writing, purchase order level detail
for the i-STAT Calculation, i-STAT shall provide such information.  If the
exchange of such information does not resolve the dispute, the Parties shall
negotiate in good faith to determine the actual Cartridge Purchases in such
Contract Year and, if such dispute is not resolved within thirty (30) days, the
dispute shall be resolved pursuant to Section 11.9.

11.2.2                  i-STAT Does Not Provide i-STAT Calculation.  If i-STAT
fails to provide Heska with the i-STAT Calculation within forty (40) days after
the end of a given Contract Year, Heska shall provide i-STAT, in writing, with
Heska’s calculation of Heska’s Cartridge Purchases in such Contract Year (the
“Heska Calculation”) within seventy (70) days after the end of such Contract
Year.  If i-STAT disagrees with the Heska Calculation, i-STAT shall have thirty
(30) days after receipt of the Heska Calculation to respond, in writing, with
(i) i-STAT’s estimate, (ii) the

 

28


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

difference between i-STAT’s estimate and the Heska Calculation, and
(iii) purchase order level detail so that Heska may verify the Heska
Calculation.  If Heska disagrees with i-STAT’s calculation and i-STAT requests,
in writing, purchase order level detail for the Heska Calculation, Heska shall
provide such information.  If the exchange of such information does not resolve
the dispute, the Parties shall negotiate in good faith to determine the actual
Cartridge Purchases in such Contract Year and, if such dispute is not resolved
within thirty (30) days, the dispute shall be resolved pursuant to Section 11.9.

11.3                           [***].

11.3.1                   [***].

11.3.2                   [***].

11.4                          Binding Effect/Assignment.  This Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
successors and assigns.  Neither Party shall have the right to assign any of its
rights or obligations under this Agreement without the prior written consent of
the other Party; provided, however, that without such written consent, i-STAT
shall have the right to assign its rights hereunder to an Affiliate of i-STAT
and Heska shall have the right to assign this Agreement to any corporation
controlled by Heska which has, as one of its principal lines of business, the
sale of diagnostic equipment for the veterinary market.  In the event that a
Change of Control of Heska does not involve a competitor of i-STAT (pursuant to
Section 10.3 of this Agreement) Heska shall have the right to assign this
Agreement without i-STAT’s consent in connection with a Change of Control;
provided, that i-STAT has not terminated this Agreement in the time frame
provided in, and pursuant to the terms and conditions set forth in, Section
10.3.

11.5                          Waivers.  Any waiver by either of the Parties
hereto of any rights arising from a breach of any covenants or conditions of
this Agreement shall not be construed as a continuing waiver of other breaches
of the same nature or other covenants or conditions of this Agreement.  Any
failure by one of the Parties to assert its rights for or upon any breach of
this Agreement shall not be deemed to be a waiver of such rights, nor shall such
waiver be implied from the acceptance of any payment.

11.6                          Relationship of the Parties.   Nothing in this
Agreement or any other document or agreement between the Parties shall
constitute or be deemed to constitute a partnership or joint venture between the
Parties.  The relationship between Heska and i-STAT shall be that of buyer and
seller. No officer, agent or employee of one Party shall under any

 

29


--------------------------------------------------------------------------------


 

circumstances be considered the agent, employee or representative of the other
Party.  Neither Party shall have the right to enter into any contracts or
binding commitments in the name of or on behalf of the other Party in any
respect whatsoever.

11.7                          Force Majeure.  Neither Party shall be liable to
the other Party or in default hereunder by reason of any delay or omission
caused by fire, flood, strike, lockout, civil or military authority,
insurrection, war, embargo, container or transportation shortage or delay of
suppliers due to such causes, and delivery dates shall be extended to the extent
of any delays resulting from the foregoing or similar causes.  In the event of a
Product shortage, i-STAT shall have the right to allocate its available Product
among Heska and all other customers of i-STAT in such a manner as i-STAT, in its
sole discretion, considers equitable, and the Parties shall negotiate in good
faith an adjustment to the Base Cartridge Targets set forth in Section 2.7.

11.8                          Governing Law.  This Agreement shall in all
respects be governed by, and construed in accordance with, the internal laws
(and not the laws of conflicts) of the State of New Jersey.  The United Nations
Convention on Contracts for the International Sale of Goods (1980), as amended,
is specifically excluded from application to this Agreement.

11.9                          Alternative Dispute Resolution.  Any and all
disputes, controversies or claims arising out of or relating to this Agreement,
or the breach, termination, or invalidity thereof, including but not limited to
the resolution of potential issues described in various provisions of this
Agreement that expressly refer to this Section 11.9 (including but not limited
to Sections 2.9, 4.5, 8.3 and 10.3) shall be finally settled pursuant to the
dispute resolution procedures set forth on Exhibit 11.9.

11.10                    Severability.  If any provision of this Agreement for
any reason shall be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.

11.11                    Entire Agreement.  This Agreement, including the
exhibits, constitutes the entire understanding of the Parties with respect to
the subject matter hereof, and supersedes all prior or contemporaneous writings
or discussions, including but not limited to the Prior Agreement.  Except as
otherwise expressly provided, no agreement varying or extending the terms of
this Agreement shall be binding on either Party unless in a writing signed by an
authorized representative of each Party.

11.12                    Headings.  The headings of the paragraphs and
subparagraphs of this Agreement have been added for the convenience of the
parties and shall not be deemed a part hereof.

 

30


--------------------------------------------------------------------------------


11.13                    Counterparts.  This Agreement may be executed in any
number of counterparts, all of which together shall constitute a single
Agreement.  In proving this Agreement, it shall be necessary to produce or
account for more than one counterpart signed by the Party with respect to whom
proof is sought.

(Remainder of page intentionally left blank)

 

31


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Distribution Agreement to be
executed on its behalf by its duly authorized officer as of the Effective Date.

i-STAT Corporation

 

 

Heska Corporation

 

 

 

 

 

 

 

 

By:

/s/ John Mooradian

 

 

By:

/s/ Jason Napolitano

 

JOHN MOORADIAN

 

 

 

JASON NAPOLITANO


Its:


President

 

 


Its:


Chief Financial Officer


Date:


October 29, 2004

 

 


Date:


October 28, 2004

 

 

32


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

LIST OF EXHIBITS

Exhibit Number

 

Exhibit Name

1.16

 

[***]

1.29

 

Products and Purchase Prices

3.8

 

Bank Wire Transfer Information

7.1

 

End User Warranties

11.2

 

Annual Cartridge Purchase Calculation

11.3A

 

[***]

11.3B

 

[***]

11.3C

 

[***]

11.3D

 

[***]

11.3E

 

[***]

11.3F

 

[***]

11.9

 

Alternative Dispute Resolution

 

i


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 1.16

[***]

 

ii


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Exhibit 1.29

PRODUCTS AND PURCHASE PRICES

Analyzer and Associated Parts Price List

 

Analyzer
Product No.

 

Description

 

Price

 

—

 

—

 

 

 

210002

 

Series 200 analyzer

 

[***]

 

111700

 

HP Portable Printer

 

[***]

 

111501

 

Portable printer Paper

 

[***]

 

111502

 

HP Portable Printer AC Adapter

 

[***]

 

112102

 

Printer Cradle w/o IR Link

 

[***]

 

111003

 

9 Volt lithium batteries (6/box)

 

[***]

 

131000

 

Aqueous Controls Level 1

 

[***]

 

131500

 

Aqueous Controls Level 2

 

[***]

 

132000

 

Aqueous Controls Level 3

 

[***]

 

135681

 

Calibration Verification Set

 

[***]

 

136400

 

Level 1 ACT Control (Kit)

 

[***]

 

136500

 

Level 2 ACT Control (Kit)

 

[***]

 

111400

 

Capillary tubes 65 µL

 

[***]

 

112202

 

IR Link with cradle

 

[***]

 

112212

 

Analyzer programming kit

 

[***]

 

011996-01

 

i-STAT Binders

 

[***]

 

620001

 

i-STAT System Manual - UK English

 

[***]

 

620002

 

i-STAT System Manual - German

 

[***]

 

620003

 

i-STAT System Manual - French

 

[***]

 

620004

 

i-STAT System Manual - Spanish

 

[***]

 

620005

 

i-STAT System Manual - Italian

 

[***]

 

620006

 

i-STAT System Manual -Dutch

 

[***]

 

620007

 

i-STAT System Manual - Swedish

 

[***]

 

NOT Available

 

i-STAT System Manual - Portuguese

 

[***]

 

130100

 

Electronic Simulator

 

[***]

 

SRP200

 

Analyzer repair cost-non warranty

 

[***]

 

SRP230

 

Portable printer repair cost

 

[***]

 

 

iii


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Exhibit 1.29

PRODUCTS AND PURCHASE PRICES

Cartridge Price List

Cartridge

 

 

 

 

 

United States

 

Rest of World

 

Product No.

 

Description

 

Qty/Box

 

Price/Test

 

Price/Box

 

Price/Test

 

Price/Box

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

220300

 

EG7+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

220200

 

EG6+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

220100

 

G3+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

125000-02

 

EC8+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

121000-02

 

6+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

123000-02

 

EC6+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

121500-02

 

EC4+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

120100-02

 

G

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

320100

 

creatinine

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

220400

 

CG8+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

420300

 

ACT

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

220550

 

CG4+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

120500-02

 

E3+

 

25

 

[***]

 

[***]

 

[***]

 

[***]

 

 

iv


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Exhibit 1.29

PRODUCTS AND PURCHASE PRICES

Service Repair Parts

 

i-STAT Part Number

 

Description

 

Price

 

 

 

 

 

 

 

010762-01

 

10 pin connector Digital Bd

 

[***]

 

010559-01

 

20 pin Connector - Nyebar

 

[***]

 

011882-01

 

200 Cover Screw

 

[***]

 

012378-01

 

200 Display (Double)

 

[***]

 

011678-01 02

 

200 Display (Single)

 

[***]

 

011832-01

 

200 External Back Housing

 

[***]

 

012086-01

 

200 Housing Feet

 

[***]

 

012203-01 01

 

200 Hybrid Flex Cable

 

[***]

 

010534-01

 

200 Thermal Probe

 

[***]

 

012156-01

 

5 Minute Epoxy

 

[***]

 

010760-01

 

9 pin connector Digital Bd.

 

[***]

 

010941-02 01

 

Abbott Boxes

 

[***]

 

012369-01

 

Assy, Battery Cable

 

[***]

 

012369-01 01

 

Battery Flex Assembly

 

[***]

 

010501-01 01

 

Bowed Clip

 

[***]

 

010941-01

 

Boxes (i-STAT)

 

[***]

 

010087-02

 

BT101- Lithium Battery (Double)

 

[***]

 

012333-01 01

 

BT1-Lithium Battery (Single)

 

[***]

 

012328-01 01

 

C119 / C124

 

[***]

 

010032-05

 

Capcitor-C186

 

[***]

 

012217-01 01

 

Cartridge Door

 

[***]

 

015506-01

 

Clip Retainer

 

[***]

 

012055-01

 

Cover, Battery compartment

 

[***]

 

011856-02

 

Damper (Double Length)

 

[***]

 

011856-05

 

Damper (Double Width)

 

[***]

 

011856-04

 

Damper (Quad Length)

 

[***]

 

011856-03

 

Damper (Triple Length)

 

[***]

 

012378-01

 

Display- (Double bd.)

 

[***]

 

011678-02

 

Display- (Single bd.)

 

[***]

 

012605-01 01

 

Display block, Hantronix

 

[***]

 

010091-01

 

Display Window

 

[***]

 

010618-01

 

FLASH U56(U109)

 

[***]

 

010500-01 01

 

Flat Clip

 

[***]

 

015384-01 02

 

Follower Arm Assembly

 

[***]

 

015473-01 03

 

Fork

 

[***]

 

012341-01 02

 

Front Housing (AID Keypad)

 

[***]

 

010491-01 02

 

Guide Pin

 

[***]

 

012368-01

 

Harness flex cable (200 single board)

 

[***]

 

010731-01

 

Hybrid

 

[***]

 

012203-01

 

Hybrid Flex cable

 

[***]

 

 

v


--------------------------------------------------------------------------------


 

i-STAT Part Number

 

Description

 

Price

 

012023-01

 

Keypad PCB Rivet

 

[***]

 

012278-01

 

Keypad PCB Screw

 

[***]

 

012340-01 05

 

Keypad PCB-Double bd.

 

[***]

 

012891-01 01

 

Latch

 

[***]

 

012373-01 01

 

Latch Retainer

 

[***]

 

010087-02

 

Lithium battery-200 analyzer

 

[***]

 

010493-01

 

Pivot Pin

 

[***]

 

010627-01

 

R120

 

[***]

 

010070-26

 

Ram U57 (U106)

 

[***]

 

010070-27

 

RTC (DP8570A)

 

[***]

 

010572-01 03

 

Spiral, Spring Latch

 

[***]

 

010763-01

 

Start Cycle Switch double board

 

[***]

 

010764-01

 

Start Cycle Switch single board

 

[***]

 

010534-01

 

Thermal probes

 

[***]

 

010311-01

 

Threadlocker 222

 

[***]

 

010070-05

 

U105 / U112

 

[***]

 

010070-27

 

U107 - RTC (DP8570A)

 

[***]

 

012324-11 01

 

U53 - RTC

 

[***]

 

012324-01 01

 

U89 - FPGA

 

[***]

 

 

vi


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 3.8

Bank Wire Transfer Information

Domestic wires:

Wachovia Bank

Charlotte, NC

ABA# 053000219

Account Name:        Abbott - i-STAT USD

Account Number:    [***]

Reference:             Your Company Name & Invoice #

 

International wires:

Wachovia Bank

Charlotte, NC

SWIFT:  PNBPUS33

Account Name:        Abbott - i-STAT USD

Account Number:     [***]

Reference:             Your Company Name & Invoice #

 

vii


--------------------------------------------------------------------------------


 

 EXHIBIT 7.1

CUSTOMER WARRANTIES

Warranty

i-STAT warrants this medical product (excluding disposable or consumable
supplies) against defects in materials and workmanship for one year from the
date of shipment.  If i-STAT receives notice of such defects during the warranty
period, i-STAT shall, at its option, either repair or replace products which
prove to be defective.  With respect to software or firmware, if i-STAT receives
notice of defects in these products during the warranty period, i-STAT shall
repair or replace software media and firmware which does not execute their
programming instructions due to such defects.  i-STAT does not warrant that the
operating of the software, firmware or hardware shall be uninterrupted or error
free.  If i-STAT is unable, within a reasonable time, to repair or replace any
product to a condition as warranted, Buyer shall be entitled to a refund of the
purchase price upon return of the product to i-STAT.

Note:  Warranty rights may vary from state to state, province to province and
country to country.

Limitations of Warranty

The foregoing warranty shall not apply to defects resulting from:

1.               Improper or inadequate maintenance by Buyer or an unauthorized
person,

2.               Using accessories and/or consumables that are not approved by
i-STAT,

3.               Buyer-supplied software or interfacing,

4.               Unauthorized repairs, modifications, misuse, or damage caused
by disposable batteries, or rechargeable batteries not supplied by Abbott.

5.               Operating outside of the environmental specifications of the
product, or

6.               Improper site preparation or maintenance.

THE WARRANTY SET FORTH ABOVE IS EXCLUSIVE AND NO OTHER WARRANTY, WHETHER WRITTEN
OR ORAL, IS EXPRESSED OR IMPLIED.  ABBOTT SPECIFICALLY DISCLAIMS THE IMPLIED
WARRANTIES OR MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

viii


--------------------------------------------------------------------------------


 

 EXHIBIT 11.2

ANNUAL CARTRIDGE PURCHASE CALCULATION

Contract Year:

 

 

 

 

 

 

 

 

 

i-STAT Calculation:

 

 

date provided to Heska:

 

 

 

 

 

 

Approved by Heska:

      Yes /     No*

 

date approved/rejected by Heska:

 

 

 

 

 

 

*if No:

 

 

 

 

Heska Estimate:

 

 

date provided to i-STAT:

 

 

 

 

 

 

Approved by i-STAT:

      Yes /     No**

 

date approved/rejected by i-STAT:

 

 

 

 

 

 

**if No:

 

 

 

 

Agreed Calculation:

 

 

date agreed:

 

 

Official Determination of Cartridge Purchases

for Contract Year                           is:
                                .

i-STAT Corporation

 

Heska Corporation

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

ix


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 11.3A

[***]

 

x


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 11.3B

[***]

 

xi


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 11.3C

[***]

 

xii


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 11.3D

[***]

 

xiii


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 11.3E

[***]

 

xiv


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 11.3F

[***]

 

xv


--------------------------------------------------------------------------------


 

EXHIBIT 11.9

ALTERNATIVE DISPUTE RESOLUTION

The parties recognize that from time to time a dispute may arise relating to
either party’s rights or obligations under this Agreement. The parties agree
that any such dispute shall be resolved by the Alternative Dispute Resolution
(“ADR”) provisions set forth in this Exhibit, the result of which shall be
binding upon the parties.

To begin the ADR process, a party first must send written notice to the other
party in accordance with the terms of the Agreement describing the dispute and
requesting attempted resolution by good faith negotiations between their
respective president or principal executive officer(s) (or their designees) of
the affected subsidiaries, divisions, or business units within twenty-eight (28)
days after such notice is received (all references to “days” in this ADR
provision are to calendar days). If the matter has not been resolved within
twenty-eight (28) days of the notice of dispute, or if the parties fail to meet
within such twenty-eight (28) days, either party may initiate an ADR proceeding
as provided herein. The parties shall have the right to be represented by
counsel in such a proceeding.

1.             To begin an ADR proceeding, a party shall provide written notice
to the other party in accordance with the terms of the Agreement of the issues
to be resolved by ADR.  Within fourteen (14) days after its receipt of such
notice, the other party may, by written notice to the party initiating the ADR,
add additional issues to be resolved within the same ADR.

2.             Within twenty-one (21) days following receipt of the original ADR
notice, the parties shall select a mutually acceptable neutral to preside in the
resolution of any disputes in this ADR proceeding. If the parties are unable to
agree on a mutually acceptable neutral within such period, either party may
request the President of the CPR Institute for Dispute Resolution (“CPR”), 366
Madison Avenue, 14th Floor, New York, New York 10017, to select a neutral
pursuant to the following procedures:

(a)           The CPR shall submit to the parties a list of not less than five
(5) candidates within fourteen (14) days after receipt of the request, along
with a Curriculum Vitae for each candidate. No candidate shall be an employee,
director, shareholder or Affiliate of either party or any of their subsidiaries
or affiliates.

(b)           Such list shall include a statement of disclosure by each
candidate of any circumstances likely to affect his or her impartiality.

(c)           Each party shall number the candidates in order of preference
(with the number one (1) signifying the greatest preference) and shall deliver
the list to the CPR within seven (7) days following receipt of the list of
candidates. If a party believes a conflict of interest exists regarding any of
the candidates, that party shall provide a

 

xvi


--------------------------------------------------------------------------------


 

written explanation of the conflict to the CPR along with its list showing its
order of preference for the candidates. Any party failing to return a list of
preferences on time shall be deemed to have no order of preference.

(d)           If the parties collectively have identified fewer than three (3)
candidates deemed to have conflicts, the CPR immediately shall designate as the
neutral the candidate for whom the parties collectively have indicated the
greatest preference. If a tie should result between two candidates, the CPR may
designate either candidate. If the parties collectively have identified three
(3) or more candidates deemed to have conflicts, the CPR shall review the
explanations regarding conflicts and, in its sole discretion, may either (i)
immediately designate as the neutral the candidate for whom the parties
collectively have indicated the greatest preference, or (ii) issue a new list of
not less than five (5) candidates, in which case the procedures set forth in
subparagraphs 2(a) - 2(d) shall be repeated.

3.             No earlier than twenty-eight (28) days or later than fifty-six
(56) days after selection, the neutral shall hold a hearing to resolve each of
the issues identified by the parties. The ADR proceeding shall take place at a
location agreed upon by the parties. If the parties cannot agree, the neutral
shall designate a location other than the principal place of business of either
party or any of their subsidiaries or Affiliates.

4.             At least seven (7) days prior to the hearing, each party shall
submit the following to the other party and the neutral:

(a)           a copy of all exhibits on which such party intends to rely in any
oral or written presentation to the neutral;

(b)           a list of any witnesses such party intends to call at the hearing,
and a short summary of the anticipated testimony of each witness;

(c)           a proposed ruling on each issue to be resolved, together with a
request for a specific damage award or other remedy for each issue. The proposed
rulings and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue. The parties agree that
neither side shall seek as part of its remedy any punitive damages.

(d)           a brief in support of such party’s proposed rulings and remedies,
provided that the brief shall not exceed twenty (20) pages. This page limitation
shall apply regardless of the number of issues raised in the ADR proceeding.

Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

5.             The hearing shall be conducted on two (2) consecutive days and
shall be governed by the following rules:

 

xvii


--------------------------------------------------------------------------------


 

(a)           Each party shall be entitled to five (5) hours of hearing time to
present its case. The neutral shall determine whether each party has had the
five (5) hours to which it is entitled.

(b)           Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.

(c)           The party initiating the ADR shall begin the hearing and, if it
chooses to make an opening statement, shall address not only issues it raised
but also any issues raised by the responding party. The responding party, if it
chooses to make an opening statement, also shall address all issues raised in
the ADR. Thereafter, the presentation of regular and rebuttal testimony and
documents, other evidence, and closing arguments shall proceed in the same
sequence.

(d)           Except when testifying, witnesses shall be excluded from the
hearing until closing arguments.

(e)           Settlement negotiations, including any statements made therein,
shall not be admissible under any circumstances. Affidavits prepared for
purposes of the ADR hearing also shall not be admissible. As to all other
matters, the neutral shall have sole discretion regarding the admissibility of
any evidence.

6.             Within seven (7) days following completion of the hearing, each
party may submit to the other party and the neutral a post-hearing brief in
support of its proposed rulings and remedies, provided that such brief shall not
contain or discuss any new evidence and shall not exceed ten (10) pages. This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

7.             The neutral shall rule on each disputed issue within fourteen
(14) days following completion of the hearing. Such ruling shall adopt in its
entirety the proposed ruling and remedy of one of the parties on each disputed
issue but may adopt one party’s proposed rulings and remedies on some issues and
the other party’s proposed rulings and remedies on other issues. The neutral
shall not issue any written opinion or otherwise explain the basis of the
ruling.

8.             The neutral shall be paid a reasonable fee plus expenses. These
fees and expenses, along with the reasonable legal fees and expenses of the
prevailing party (including all expert witness fees and expenses), the fees and
expenses of a court reporter, and any expenses for a hearing room, shall be paid
as follows:

(a)           If the neutral rules in favor of one party on all disputed issues
in the ADR, the losing party shall pay 100% of such fees and expenses.

 

xviii


--------------------------------------------------------------------------------


 

(b)           If the neutral rules in favor of one party on some issues and the
other party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

9.             The rulings of the neutral and the allocation of fees and
expenses shall be binding, non-reviewable, and non-appealable, and may be
entered as a final judgment in any court having jurisdiction.

10.           Except as provided in paragraph 9 or as required by law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information. The neutral shall have the
authority to impose sanctions for unauthorized disclosure of Confidential
Information.

11.           All ADR hearings shall be conducted in the English language.

 

xix


--------------------------------------------------------------------------------